ACCEPTED
                                                                                                                                        05-15-01495-CV
                                                      05-15-01495-CV                                                         FIFTH COURT OF APPEALS
                                                                                                                                        DALLAS, TEXAS
                                                                                                                                  12/8/2015 12:57:05 PM
Appellate Docket Number:                                                                                                                     LISA MATZ
                                                                                                                                                 CLERK
Appellate Case Style:         LISA MOZLEY
                        Vs.
                              WILLIAM MOZLEY
                                                                                                                 FILED IN
Companion Case No.:
                                                                                                          5th COURT OF APPEALS
                                                                                                               DALLAS, TEXAS
                                                                                                          12/8/2015 12:57:05 PM
                                                                                                                 LISA MATZ
Amended/corrected statement:                     DOCKETING STATEMENT (Civil)                                       Clerk
                                           Appellate Court: 5th Court of Appeals
                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            H. Appellant Attorney(s)

    Person Ei Oruanization (choose one)                                         Lead Attorney
                                                                        First Name:        ALBERTO
First Name:                                                             Middle Name:

Middle Name:                                                            Last Name: HERRERA

Last Name:                                                              Suffix:

Suffix:                                                                 Law Firm Name: ALBERTO HERRERA ATTY. AT LAW

Pro Se: 0                                                               Address I:         3198 ROYAL LANE
                                                                        Address 2:         SUITE 211
                                                                        City:              DALLAS
                                                                        State: Texas                            lip--4: 75229
                                                                        Telephone:         214-358-8997               ext.

                                                                        Fax:        214-358-3843
                                                                        Email: HERRERALAWYER(i0OLCOM
                                                                        SBN: 24029610

III. Appellee                                                           IV. Appellee Attorney(s)
X Person fOreanization (choose one)                                     [1]     Lead Attorney
                                                                        First Name:        JULIA
First Name:                                                             Middle Name:
Middle Name:                                                            Last Name: HENRY
Last Name:                                                              Suffix:
Suffix:                                                                 Law Firm Name: GEARY, PORTER & DONOVAN
Pro Se: 0                                                               Address 1:         16475 DALLAS PARKWAY
                                                                        Address 2:         SUITE 400
                                                                        City:              ADDISON
                                                                        State: Texas                             Zip-4-4: 75001
                                                                        Telephone:         972-931-9901               ext.
                                                                        Fax:        972-931-9208
                                                                        Email: JHENRYgGDP.COM
                                                                        SBN: 00787678
                                                             Page 1 of 8
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Divorce

Date order or judgment signed: September 24, 2015                        Type of judgment: Bench Trial
Date notice of appeal filed in trial court: December 8, 201
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: 0 Yes          No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
           Ta'

Accelerated appeal (See TRAP 28):            E] Yes El No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4): EYes                 E:INo
Permissive? (See TRAP 28.3):                  0 Yes         No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                      D Yes No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          E Yes El No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $100,000? El Yes E No
Judgment or order disposes of all parties and issues: 0 Yes          D No
Appeal from final judgment:                              E Yes       D No
Does the appeal involve the constitutionality or the validity of a statute, nile, or ordinance? E Yes Ex No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:               0 Yes 12 No                     If yes, date filed: October 21, 2015
Motion to Modify Judgment:          EYes E No                       If yes, date filed:
Request for Findings of Fact        D Yes E No                      If yes, date filed:
and Conclusions of Law:
                                    [yes ID No                     If yes, date filed:
Motion to Reinstate:
Motion under TRCP 306a:
                                    D Yes 0 No                     If yes, date filed:

Other:                              17 Yes    ❑ No
It other, please specify:

I.    Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     ❑ Yes [I] No                   If yes. date tiled:

Contest filed in trial court:       DYes [1] No                    If yes, date fi led:

Date ruling on contest due:

Ruling on contest:    D Sustained       ED Overruled             Date of ruling:

                                                                    Page 2of 8
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?    El Yes E No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




VII. Trial Court And Record

Court: 303RD DISTRICT COURT                                          Clerk's Record:
County: DALLAS                                                       'trial Court Clerk:       District 0 County
Trial Court Docket Number (Cause No.): DI.-14-06301                  Was clerk's record requested?       El Yes fl No
                                                                     If yes, date requested: December 8, 2015
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:       DENNISE                                            Were payment arrangements made with clerk?
Middle Name:                                                                                                ❑
                                                                                                            x Yes 0 No 0 Indigent
Last Name:        GARCIA
                                                                     (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         600 CO_
Address 2 :
City:
State: Texas
Telephone:     214-653-6186
Fax:
Email: DGARCIA@DALLASCOUNTY.ORG



Reporter's or Recorder's Record:

Is there a reporter's record?          ❑
                                       x Yes 0 No
Was reporter's record requested?       [7 Yes fl No

Was there a reporter's record electronically recorded? D Yes       No
If yes, date requested: December 8, 2015

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder? 0 Yes
                                                                                    ❑ No D Indigent




                                                               Page 3of 8
D Court Reporter                               Court Recorder

El Official                                    Substitute


First Name:
Middle Name:
Last Name:        WEST-KINDLE
Suffix:
Address 1:        600 COMMERCE STREET*
Address 2:
City:            DALLAS
State: Texas
Telephone: 214-653-7727                 ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond tiled:E] Yes El No              If yes, date filed:

Will file: fl Yes fl No


XI. Extraordinary Relief

Will you request extraordinary• relief (e.g. temporary or ancillary relief) from this Court?   Yes   Ei No
If yes, briefly state the basis for your request:




                                                                       Page 4of 8
X11. Alternative Dispute Resolution/Mediation (Complete section Killing in the Ist, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)

Should this appeal be referred to mediation?          Yes        No

If no, please specify
Has the case been through an ADR procedure? ['Yes El No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          Pre-Trial    ❑ Post-Trial   El Other
If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):



How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded. DIVISION OF PROPERTY
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specifi



Will you challenge this Court's jurisdiction?     D Yes          No
Does judgment have language that one or more parties "take nothing"? Ei Yes E] No
Does judgment have a Mother Hubbard clause? (Yes                 No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex): o1 El 2 El 3 ❑ 4 El 5
Please make my answer to the preceding questions known to other parties in this case.         Ei Yes E] No
Can the parties agree on an appellate mediator?       Yes        No
If yes, please give name, address, telephone, fax and email address:
Name                             Address                        Telephone                  Fax                         Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




                                                                 Page 5of 8
XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 6of 8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?

Do you authorize the Pro Bono Committee to contact your trial counsel of record in thinatrestrinswr questions the committee may have
regarding the appeal?
Please note that any suc nversAons would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of consider *Pan &inclusion in the Pro Bono Program.
If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee? ❑ Yes D No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.
                                                                                             rxiyes n No
Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable gtandard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                 Date:            December 8, 2015



Printed Name: ALBERTO HERRERA                                                          State Bar No.: 24029610



Electronic Signature:
   (Optional)




                                                              Page 7of 8
XVI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on December 8, 7015       •



Signature of counsel (or pro se party)                                    Electronic Signature:
                                                                                (Optional)

                                                                          State Bar No.:
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
  (I) the date and manner of service;
  (2) the name and address of each person served, and
  (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:     December 8, 2015
Manner Served: Fax

First Name:      JULIA

Middle Name:
Last Name:       HENRY
Suffix:
Law Firm Name: GEARY, PORTER & DONOVAN

Address I:        16475 DALLAS PARKWAY
Address 2:       SUITE 400

City:            ADDISON
State Texas

 Telephone:      972-349-2294

Fax:      972-931-9208
Email: JHENRYO'GPD.COM

If Attorney, Representing Party's Name:




                                                               Page 8of 8